Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, one year in the penitentiary.
Operating under a search warrant, officers found in the residence of appellant three one-half gallon jars and two pint bottles full of whisky, four pieces of rubber hose about three and a half feet long capable of being used for syphoning liquor out of barrels and kegs, and five funnels. Also eight ten-gallon and four five-gallon wooden kegs and three three-gallon jugs, all with the odor of whisky in them. The whisky was found in a cupboard in the south room of the residence, the funnels on the south porch, the rubber hose, kegs and jugs in the garage.
The effect of the defensive testimony introduced by appellant was a denial of knowledge of the presence in his house of the whisky mentioned above. No bills of exception appear in the record. Several special charges were requested, some of which were given. The trial court seems to have fairly and fully presented all the issues arising from the testimony in response to appellant's exceptions and requested charges and we perceive no error in same, either of omission or commission.
Believing the evidence sufficient, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.